Luke, J.
This is the third appearance of this ease in this court. See 31 Ga. App. 501 (129 S. E. 339), and 33 Ga. App. 354 (126 S. E. 304). In the motion for a new trial error is assigned on rulings as to the admission of evidence, and on the charge of the court, and on the ground that one of the jurors was related to the plaintiff. Upon a' careful examination of the record we find no error requiring a reversal of the judgment overruling the motion for a new trial. ' The case was fairly and legally tried.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.